Citation Nr: 9916617	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for physical 
and psychological disability as a result of sexual assault 
and/or non-consensual medication during hospitalization at a 
Department of Veterans Affairs facility in June 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for psychological disability as a result of a personal 
assault which allegedly occurred during hospitalization at a 
VA facility in June 1992.  In a July 1996 rating decision, 
the RO denied benefits under 38 U.S.C.A. § 1151 for physical 
and psychological trauma due to a personal assault at a VA 
facility.  The veteran presented additional evidence and 
testified at a personal hearing in May 1997.  In a July 1997 
decision, the hearing officer confirmed the denial of 
benefits.  

In November 1997, the Board remanded the matter to the RO for 
further evidentiary development.  The requested evidence has 
been obtained and the Board will address the merits of the 
case below.  

The veteran requested a hearing before a traveling member of 
the Board.  He subsequently canceled that request.  

In November 1991, in another case, the United States Court of 
Appeals for Veterans Appeals Claims (Court) (formerly the 
United States Court of Veterans Appeals) invalidated 
38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).

The Board notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was hospitalized at a VA facility in 
Northport, New York from June 8-25, 1992; his claim is based, 
in part, on an allegation that he was sexually assaulted 
during that hospitalization.  

3.  There is no evidence showing that the veteran was 
sexually assaulted or medicated against his will during his 
hospitalization at a VA facility in June 1992.  

4.  No medical evidence has been presented to show that the 
veteran has additional physical or psychological disability 
as a result of medical treatment or examination provided at a 
VA facility in June 1992.  


CONCLUSIONS OF LAW

1.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
for physical and psychological disability as a result of a 
sexual assault during hospitalization at a VA facility in 
June 1992 lacks legal merit.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1998).  

2.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
for physical and psychological disability as a result of 
being medicated against his will during hospitalization at a 
VA facility in June 1992 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A VA discharge summary reported that the veteran was 
hospitalized from June 8-25, 1992.  He was on medical leave 
from his job with the post office.  Marijuana was detected in 
his urine and he was instructed to get treatment or 
rehabilitation.  He also admitted to a problem with alcohol; 
he typically drank 4-6 beers per day.  He was concerned that 
the drug treatment program offered by the post office would 
be biased against him due to previous litigation.  He 
voluntarily presented to the VA and requested admission into 
a rehabilitation program.  His previous history indicated 
that he tried to hang himself in 1989.  The rope broke and he 
fell on the floor.  His wife confirmed the attempt, but she 
did not think it was a serious one.  

Shortly after admission, the veteran became somewhat paranoid 
to the point of wanting to harm others.  He was unable to 
attest to the reality that this was not a good idea.  
Therefore, he was transferred to an acute psychiatric unit.  
The paranoia increased and he believed that the staff were 
trying to poison him.  He requested to be discharged from the 
hospital; however, due to his mental status, he was kept 
hospitalized against his will because it was believed that he 
was a danger to himself and others.  He began to act in an 
aggressive manner towards the staff, and he was placed in 
seclusion.  He contacted his wife who came to the hospital 
and demanded that he be released.  On June 18, 1992, he 
continued to report that the staff were poisoning his food 
and were against him.  He also reported that he had been 
sexually attacked and injected with medication against his 
will by somebody that evening.  He was examined at that time 
and there were no signs of physical injury or injection.  It 
was noted that the veteran had been maintained throughout 
this period with one-on-one observation and that he had not 
been harmed by either a member of the staff or another 
patient.  He also had not been injected with any medication.  
During the period from June 16-17, 1992, the veteran and his 
wife requested that he be transferred to another facility for 
a second opinion.  The VA staff agreed but indicated that it 
would have to be a locked facility.  They suggested a 
transfer to Eastern Long Island Hospital.  Mr. Russo, from 
that facility, related that the transfer would not be 
possible given the veteran's condition.  Dr. Andy Francis of 
SUNY University Hospital also declined transfer.  On June 20-
21, 1992, the veteran's appetite improved and he began to 
trust the hospital food.  He apologized to the staff and 
participated in AA meetings and ward activities.  He no 
longer appeared anxious and paranoid.  On discharge his 
mental status was alert and oriented in all spheres.  Memory 
was intact and he possessed abstract reasoning ability.  His 
cognition was intact.  Neuropsychiatric testing was 
essentially normal.  He denied any plans to harm himself or 
others.  The discharge diagnoses were:  organic delusional 
syndrome, and alcohol and cannabis dependence.  Marital 
discord and serious financial problems were also indicated.  

A VA progress note dated June 18, 1992 from the veteran's 
attending psychiatrist reported that during a team meeting 
with the veteran and his family, he stated that he was 
sexually assaulted and medicated against his will the 
previous night.  The veteran was examined for any evidence of 
a forced entry in the presence of a licensed practical nurse.  
There were no tears, scars, abrasions or scratches present.  
Additionally, there were no injection marks or swelling at 
the site in which he reported that he was injected.  It was 
noted that the veteran had been on special status, one-on-one 
observation without mention of any incident.  The 
psychiatrist remarked that the veteran had displayed marked 
paranoia the past few days and concluded that this incident 
was most likely delusional.  

A VA progress note dated June 18, 1992 indicates that at 
approximately 6:00 p.m. a licensed practical nurse 
accompanied one of the veteran's treating physicians during 
an examination for signs of abuse.  The veteran's rectum 
showed no indications of swelling, lesions, redness, 
scratches or trauma of any kind.  

Special status/observation flow sheets prepared during this 
period of hospitalization did not note any incidents.  

A form entitled "Documentation of Omitted Doses of 
Medication" indicated that the veteran either declined or 
refused the prescribed Doxycycline on June 17, 18 and 19, 
1992.  

An August 1995 letter from private doctors reported that the 
veteran demonstrated evidence of a malignant paranoid 
psychosis.  He had no insight into his condition and his 
judgment was defective.  He was removed from contact with 
reality and subject to bizarre delusions.  The diagnosis was 
schizophrenia, paranoid type.  

In a deposition given in October 1995, a nursing assistant at 
the VAMC in Northport testified that he was on duty on June 
18, 1992.  He was assigned to observe the veteran.  He 
reported that no incident occurred that evening.  The veteran 
slept.  At one point during the night, the veteran woke up 
and asked for medication for his stomach.  During the course 
of the night, he was relieved by a female employee.  

In a deposition given in October 1995, a VA seasonal employee 
testified that he recalled taking care of the veteran's 
children while the veteran and his wife were straightening 
out matters at the hospital.  He did not recall that the 
veteran was dangerous, but he did recall that he was 
paranoid.  He never saw the veteran out of control.  He also 
did not see him threaten anyone.  He was cooperative and his 
demeanor was very nice.  
In a deposition given in October 1995, a VA physician's 
assistant testified that the veteran was polite and 
cooperative during his period of hospitalization.  He was 
responsible for the veteran during detoxification.  

In a deposition given in October 1995, the veteran's treating 
psychiatrist at the VA testified that in a June 1992 VA 
memorandum the chief of staff concurred with his assessment 
of the veteran's situation and a board did not need to 
convene to investigate the allegation of sexual abuse.  
Multiple psychiatrists believed that the veteran was a danger 
and he was temporarily kept hospitalized against his will.  
The veteran expressed beliefs that were not factual.  He 
believed that the staff was poisoning his food and that there 
was some vendetta against him at the post office.  A resident 
who worked at the Northport facility but was not employed by 
the hospital itself had been discharged for misconduct.  It 
was believed that he may have poisoned a patient.  There was 
no evidence that a similar instance occurred at the VAMC and 
the resident was not assigned to the unit on which the 
veteran was hospitalized.  The psychiatrist recalled that the 
veteran made paranoid statements on June 17, 1992.  When he 
examined the veteran after the alleged incident on June 18, 
1992, he saw no signs of physical or sexual abuse.  

In a deposition given in October 1995, a police officer 
testified that he was called to the VAMC in Northport on June 
18, 1992.  He and his staff used necessary force to separate 
the veteran and his wife.  No one was injured and he did not 
recall that the veteran was injected with a hypodermic 
needle.  

At a personal hearing in May 1997, the veteran and his wife 
testified that he was incarcerated, drugged and molested at 
the VAMC in Northport, New York.  He was told to go to the 
facility in order to remain employment with the Post Office.  
There were no beds in the general medical department so he 
was sent to the psychiatric ward.  He was given medication 
and began to feel drowsy.  He wanted to leave by was 
restrained by the police.  He was placed in a locked ward.  
While he was sleeping, he was injected with a hypodermic 
needle and molested.  He asserted that there was semen on his 
pajama pants which were subsequently lost.  

Evidence received from the United States Attorney's Office 
consisted of duplicate medical records from the VAMC in 
Northport.  The veteran submitted no further evidence related 
to his claim.  

II.  Analysis

A threshold question in this case is whether the veteran has 
presented a well grounded claim.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The statutory law applicable in this case may be found at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) which provides 
that, where a veteran suffers an injury, or aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, or examination, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a).  

The implementing regulations further provide that 
compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability or death resulted from a disease 
or an injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, it is 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(1998).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1998).  

In a recent precedent opinion, the General Counsel concluded 
that, compensation may be paid under 38 U.S.C.A. § 1151 for 
psychiatric as well as physical disability incurred or 
aggravated as the result of a VA examination or medical 
treatment at a VA facility.  However, it was also concluded 
that, as applicable to claims filed before October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 may not be paid for 
disability incurred or aggravated as the result of a sexual 
assault by a VA employee which occurred while the veteran was 
receiving an examination or medical treatment at a VA 
facility.  For purposes of compensation under 38 U.S.C.A. 
§ 1151, the disability must result from the medical treatment 
or examination itself and not from independent causes 
occurring coincident with the treatment or examination.  A 
sexual assault generally would not constitute medical 
treatment or examination within the meaning of 38 U.S.C.A. 
§ 1151 and would not provide a basis for compensation under 
those provisions.  Nonetheless, if the actions or procedures 
alleged to have constituted an assault would otherwise be 
within the ordinary meaning of the terms "medical 
treatment" or "examination," then compensation may be 
payable under 38 U.S.C.A. § 1151.  Accordingly, it may be 
necessary to make a factual determination in individual 
cases.  VAOPGCPREC 01-99 (February 16, 1999).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet.App. 484 (1993).  

In a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

The record clearly shows that the veteran was hospitalized 
and received medical treatment at a VA facility in June 1992.  
However, there is no evidence in the record showing that he 
was sexually assaulted during that period of hospitalization.  
His allegations were investigated and he was examined in the 
presence of a doctor and a licensed practical nurse.  There 
were no signs of sexual abuse.  Furthermore, the veteran was 
isolated because of paranoid thoughts and was on special 
status, one-on-one observation without mention of any 
incident.  The treating psychiatrist concluded that the 
incident was delusional and the chief of staff concurred in 
this assessment.  Nonetheless, the Board finds that even if a 
sexual assault had occurred, it would not constitute 
"medical treatment" or "examination," and would not 
provide a basis for compensation under the provisions of 
38 U.S.C.A. § 1151.  As clearly outlined above, a sexual 
assault would be considered an independent cause occurring 
coincident with the treatment.  See VAOPGCPREC 01-99, supra.  
Hence, under Sabonis, the law is dispositive on this aspect 
of the veteran's claim and it must be denied as lacking legal 
merit.  

With regard to the veteran's allegations that he was 
medicated against his will, the Board finds that such conduct 
would be considered to fall within the ordinary meaning of 
the term "medical treatment" and therefore, would provide a 
basis for compensation payable under 38 U.S.C.A. § 1151.  
However, there is no indication in the record that the 
veteran was medicated against his will during the night of 
June 18, 1992 as he alleged.  In fact, VA documentation 
specifically noted that doses of the veteran's prescribed 
medication had been omitted during the period from June 17-
19, 1992 because he declined or refused it.  Furthermore, 
after the veteran reported the incident, he was examined by 
both his treating psychiatrist and a licensed practical nurse 
who found no injection marks on the veteran's skin.  
Therefore, the Board concludes that the veteran was not 
medicated against his will during his hospitalization at a VA 
facility in June 1992.  Hence, this aspect of his claim is 
not well grounded and must be denied.  

Incidentally, it is noteworthy that the veteran has not 
presented any medical evidence showing that he has additional 
physical or psychological disability as a result of the 
alleged sexual assault or the alleged non-consensual 
medication.  Hence, the claim would also be considered not 
well grounded for this reason.  

Finally, the Board notes that in numerous letters the veteran 
requested that his claims file be organized in chronological 
order.  He asserted that unless this was done, a complete 
picture of the situation could not be obtained.  The Board 
has reviewed the evidence in a chronological fashion and the 
order of the documents in the claims folder did not result in 
any prejudice to the veteran.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for physical and 
psychological disability as a result of a sexual assault 
and/or non-consensual medication during hospitalization at a 
VA facility in June 1992 are denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

